RESOLUCIÓN
San Juan, Puerto Rico, a 23 de noviembre de 1977
El Colegio de Abogados de Puerto Rico ha comparecido ante este Tribunal — representado por su Presidente — radi-cando una querella contra varios abogados que no han satis-fecho las cuotas de colegiación. A continuación se transcribe la exposición tercera del escrito radicado por el Colegio peti-cionario :
Que los siguientes querellados no han satisfecho las cuo-tas que se indican a continuación:
Años 1965 al 1977 $720.00
Juana Garriga
Años 1966 al 1977 $660.00
Margarita Seijo Tizol
Años 1967 al 1977 $600.00
Manuel Maldonado Pacheco
Años 1968 al 1977 $540.00
Jorge Rocafort
Enrique Bird Piñero
*1128Años 1972 al 1977 $360.00
Antonio Cruz Reyes
Luis A. Lugo, Jr.
Ofelio Rosado Mojica
Mabel Ruiz Soto
Octavio San Miguel Griff o
Enrique Vázquez Báez
Años 1973 al 1977 $300.00
Gilberto Alfaro Berrios
Frances Berrios Agosto
Ada Ivette Fournier Negroni
Santiago J. López Maldonado
Walter Pierluisi Tirado
José A. Quiles Espinosa
Leopoldo Rivera Rodriguez
José Rodríguez Guasp
Celedonio Rodríguez Soto
Rafael Rosario Hernández
Luis A. Rosario Quiles
José Torres Ortiz
César E. Urrutia Morera
Lillian Verges de Morales
Años 197J al 1977 $240.00
Rafael Carrión Santiago
Eugenio Cornier
Nelson Escalona Vincenty
Héctor González López
Lester Loyola Rivera
Sylvia Matos Pons
Clemente Morales Torres
Félix Nevárez Zavala
Ludmilia Rivera Burgos
Jorge J. Romany
Roberto E. Schneider
*1129Años 1975 al 1977 $180.00
Luis Aponte Aponte
Jorge L. Arroyo Fernández
Wilson F. Colberg
Osvaldo Goyco Monagas
Dionisio Manzano Martínez
Noelia Martí
César A. Melecio
Haydeé Morales Piovanetti
Luis C. Morera
Armando Orraca López
Emilio E. Pinero Ferrer
José Fabián Quiles
Juan P. Quiñones Rivera
Ferdinand Rivera Ortega
Rafael Rodríguez Mena
Lydia Torres González
Años 1976 al 1977 $120.00
Ramiro Agosto Carrillo
Francisco Arroyo González
Juan Báez Torres
John Bello Hernández
Rafael M. Buscaglia, Hijo
José E. Cabrera
Cayetano Coll Pujol
Luis R. Collazo Sainz
Víctor Luis Colón Rodríguez
Francisco Criado Vázquez
Olga Cuebas Vázquez
Héctor A. Deliz Barreda
Héctor J. Figueroa Vincenty
Luis A. Garrastegui Pellieia
María del Carmen Garriga Morales
Nicolás Gautier Vega
*1130José A. González López
Víctor Gutiérrez Fernández
Pamy Hernández Bello
José L. Hernández Usera
Rafael Laborde Vega
Jorge L. Laboy Rodríguez
Nylda M. Landrón Bou
Adeline L. Landrón Delgado
José O. Leduc Cruz
Segismundo López Rodríguez
Carlos Eduardo Lube
José G. Marrero Luna
Rafael A. Marzán Robles
Celeste Mattina Canales
José J. Medina Méndez
Claudio D. Ortiz Lebrón
Oscar Ortiz Martínez
Carlos A. Ortiz Morales
Miguel A. Ortiz Valle
Federico Pizarro Santiago
Héctor L. Ramos Díaz
Alfredo Ríos Blas
Nilda Rodríguez Forteza-Mejía
José L. Rodríguez Mangual
Víctor Sánchez Fernández
Franco T. Sánchez Ferreri
Juan E. Santana Suárez
Crysell S. Torres Cruz
Annette Ubiñas Emanuelli
José R. Vázquez Deynes
Eduardo Villar Sicardó
El Art. 10 de la ley que crea el Colegio de Abogados (4 L.P.R.A. see. 781) dispone que “cualquier miembro que no pague su cuota y que en los demás respectos esté calificado como miembro del Colegio quedará suspendido como tal miem-*1131bro, pero podrá rehabilitarse mediante el pago de lo que adeude por aquel concepto.” Por otra parte, el Art. 3 (4 L.P.R.A. see. 774) de dicha ley dispone que ninguna persona que no sea miembro del mismo podrá ejercer la profesión de abogado en el Estado Libre Asociado. Estos dos artículos, considerados juntamente, disponen que cualquier colegiado que no pague su cuota no podrá ejercer la profesión de abo-gado en el Estado Libre Asociado. El Art. 12 de dicha ley establece sanciones penales para el ejercicio ilegal de la abogacía.
Consideradas las referidas disposiciones de ley y aten-diendo a la súplica del escrito presentado por el Colegio peti-cionario, se concede a cada uno de los querellados un término de 20 días para que comparezca a mostrar causa — si alguna tuviere — por la cual no deba ser separado de la profesión de abogado.
Notifíquese a cada uno de los querellados y publíquese para conocimiento de la profesión.
Lo acordó el Tribunal y certifica el Secretario.
El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Ri-gau no intervinieron.
(Fdo.) Ernesto L. Chiesa Secretario General